Citation Nr: 0931932	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-37 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel












INTRODUCTION

The Veteran had active service from October 1969 until 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

The Board previously considered this appeal in December 2008 
and reopened the claim for service connection for hepatitis 
C.  The Board then remanded the reopened claim for additional 
development.  The RO/Appeals Management Center (AMC) 
completed all requested development, but continued the denial 
of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  


FINDING OF FACT

The evidence does not demonstrate that the Veteran's 
hepatitis C was incurred in or aggravated by active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for hepatitis 
C have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a 


duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2007 that fully addressed 
all notice elements.  The June 2007 letter advised the 
Veteran of how to reopen his claim for hepatitis C, the 
evidence needed to substantiate the reopened claim, and 
informed the Veteran of what evidence VA would seek to 
provide and what evidence the Veteran was responsible for 
providing.  This letter also included information concerning 
the assignment of disability ratings and effective dates.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran has been medically evaluated.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
records from the Social Security Administration.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Turning to the merits of the claim, the Veteran seeks service 
connection for hepatitis C.  Specifically, he alleges he 
contracted the disability from shots received during service.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury.  Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

As an initial matter, medical evidence of record raised a 
question of whether the Veteran had a pre-existing condition.  
Specifically, during the March 2009 VA examination the 
Veteran reported a history of some form of hepatitis at age 
17.  Similarly, the Veteran indicated on his August 2007 
Notice of Disagreement and November 2007 Substantive Appeal 
that he had hepatitis around age 17, prior to entering 
service.  A Veteran is presumed in sound condition except for 
defects noted when examined and accepted for service.  
According to 38 C.F.R. § 3.304(b), the term "noted" denotes 
only such conditions that are recorded in examination 
reports.  The existence of conditions prior to service 
reported by the Veteran as medical history does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability 
began.  See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 
3- 2003.  A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

In this case, the October 1969 examination performed in 
connection with the Veteran's induction into service 
described all systems, except for the lower extremities and 
skin, as normal.  The summary of defects and diagnoses only 
referred to defective hearing and defective vision.  In other 
words, a history of hepatitis was not noted upon the Veterans 
induction into service.  As no disability was noted on the 
examination, the Veteran is presumed sound.

Because the presumption of soundness has attached, VA holds 
the burden of proving by clear and unmistakable evidence that 
both (1) the Veteran's disease or injury pre-existed service 
and (2) that such disease or injury was not aggravated by 
service.  VAOGCPREC 3-03.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the pre-existing condition.  Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 
U.S.C.A. § 1153.

In the present case, there is no competent medical evidence 
dated prior to the Veteran's entry into service which 
reflects any complaints or treatment for symptoms of 
hepatitis or a diagnosis of hepatitis.  Thus, the only 
medical record which refers to an injury prior to service was 
based entirely upon the Veteran's history.  The Court has 
held that the transcription of medical history does not 
transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Similarly, the law has provided that history provided by the 
Veteran of the preservice existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a pre-existing condition.  38 C.F.R. 
§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In sum, there 
is no competent medical evidence of record to elucidate the 
nature of the injury; any residuals; the course of treatment, 
or any other factors that may enable the Board to gauge any 
relevant information as to its pre-existence.  As such, the 
Veteran's history alone, without any corroborating medical 
evidence, is insufficient to rebut the presumption of 
soundness.

Because the presumption of soundness has not been rebutted, 
the claim becomes one of service connection, without 
consideration of aggravation of a pre-existing condition. See 
Wagner, 370 F.3d at 1096.

In this regard, the Veteran has a current disability of 
hepatitis C as reflected in the March 2009 VA examination.  
The remaining question, therefore, is whether there is 
evidence of an inservice occurrence of an injury or disease 
and medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service treatment records, however, fail to reflect any 
complaints, treatment or diagnoses of hepatitis C.  In fact, 
the August 1971 examination performed in connection with the 
Veteran's separation from service described all systems as 
normal.  No defects or diagnoses were noted at that time.  
The Veteran's immunization record reflects he received 
vaccinations against smallpox, typhoid, tetanus, cholera, 
yellow fever, polio, plague and the flu.  

The remaining element is competent medical evidence of a 
nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A January 2003 VA outpatient treatment record noted the 
Veteran was found to have hepatitis C in April 2001.  Risk 
factors included a prior bout of hepatitis at age 17, a 
questionable transfusion at age 3 and IV drug usage at age 17 
and 18.  The diagnosis was questionable hepatitis C but no 
etiology for the condition was provided.

A May 2006 VA outpatient treatment record noted the Veteran 
was seen for chronic hepatitis C and indicated he had been 
diagnosed 7 years ago.  The physician concluded he had 
hepatitis C of several years duration and a liver biopsy was 
recommended.  Although they physician indicated he discussed 
the natural history and progression of the disease with the 
Veteran, the record does not reflect any opinion as to the 
etiology of the condition. 

A May 2007 VA behavioral health record reflected the Veteran 
informed the mental health practitioner that he had hepatitis 
C and believed he contracted it in the military.  The 
psychiatric social worker did not provide a diagnosis or 
opinion as to the etiology of the condition.  Similarly, a 
June 2007 behavioral health record noted the Veteran informed 
the social worker that he felt he contracted hepatitis C from 
shots during basic training.  The Veteran also discussed a 
lifestyle of drugs and alcohol.  The social worker suggested 
that the earlier lifestyle may have contributed to hepatitis 
C, and that he needed to have a different lifestyle today. 

The Veteran was afforded a VA examination in March 2009 to 
specifically assess whether any current hepatitis C was 
related to service.  The examiner reviewed the claims file 
and examined the Veteran.  Significantly, the Veteran noted a 
history of a tattoo after service, blood exposure during 
service, high risk sexual practices during service, and a 
body piercing after service.  The examiner noted a history of 
some form of hepatitis when he was 17.  

After reviewing the records and examining the Veteran the 
examiner concluded the Veteran had hepatitis C.  The examiner 
reiterated the Veteran's contentions that his hepatitis C was 
due to or a result of the Veteran's service, to include 
inoculations by air gun and high risk sexual activity in 
Korea.  He indicated there was documentation of intravenous 
drug use at age 17 or 18 although the Veteran denied it upon 
examination.  There was also a family history of liver 
disease.  Therefore the examiner indicated he could not 
resolve without resort to mere speculation whether the 
Veteran's service, to include inoculation by air gun or high-
risk sexual activity, caused his hepatitis C.  

The examiner explained the Veteran claimed multiple sexual 
partners including engaging in sex with prostitutes while in 
Korea.  This could lead to hepatitis C and was most likely 
the highest risk factor if true.  The examiner explained a 
person could be infected with hepatitis C for years with no 
symptoms for a long period of time.  However, the examiner 
also noted that if the Veteran engaged in this behavior you 
could expect him to have other sexually transmitted diseases 
and there was no evidence of other diagnoses.  The Veteran 
was also noted to have other risk factors for hepatitis C 
including unprotected sex after service and intravenous drug 
use prior to service.  There was a report of a history of 
another form of hepatitis prior to service; however, it was 
unknown what type of hepatitis the Veteran had and what types 
of liver disease the mother and brother had.  The examiner 
noted, however, that the titers from 2001 were negative for 
hepatitis A and B antibodies.  The examiner explained that if 
the Veteran previously had hepatitis A or B the titer would 
be positive although there were rare instances where it went 
down.  Finally, there was no proof that the inoculations 
could cause hepatitis C.  The examiner explained that the 
inoculations in question were for hepatitis A and B.  Since 
the Veteran did not show immunity to either of those diseases 
it was unlikely he received the vaccinations.  The other 
groups of vaccines were for yellow fever which was given in 
1942, prior to the Veteran's service.  Therefore, the 
examiner indicated that it was less likely than not that 
those inoculations were the cause of the Veteran's current 
hepatitis C.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

While some of the medical records, such as the May 2007 and 
June 2007 VA behavioral health records, appear to provide the 
necessary link to service, the Board notes that these records 
are recording the Veteran's reported history and do not 
reflect the physician's opinion.  The law provides that the 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Leshore, 8 Vet. App. at 409; Swann, 5 Vet. App. at 233.  In 
this case, it appears the social worker suggested it was the 
lifestyle of drugs and alcohol that contributed to the 
hepatitis C.  Even assuming the psychiatric social worker 
agreed with the Veteran and concluded the Veteran had 
hepatitis C from shots received during service, the social 
worker would be providing a medical opinion as to the 
etiology of a condition outside the area of his expertise.  
See Sklar v. Brown, 5 Vet. App. 140, 146 (1993) (Observing 
that a specialist's opinion as to a medical matter outside of 
his or her specialty to be given little weight).  

The Veteran has specifically argued that his hepatitis is a 
result of inoculations he received during service.  The 
Veteran's Army immunization record does not verify that any 
of the immunizations were administered via a jet injector.  
Even if the Board concedes that at least some of these 
inoculations were administered via a jet injector, there is 
no evidence that this caused the Veteran's hepatitis C.  
Significantly, the March 2009 VA examiner clarified that the 
inoculations in question were for hepatitis A and B, not 
hepatitis C.  He further indicated that other vaccines that 
were thought to have caused hepatitis were administered in 
1942, long before the Veteran's entry into service.  

Alternatively, the Veteran argued that it was his high risk 
sexual activity during service that caused his hepatitis C.  
While the Veteran is competent to testify as this behavior, 
he is not competent to provide an opinion as to the etiology 
of his hepatitis C.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The March 2009 VA examiner noted that while this was 
the highest risk factor, a Veteran with such a history would 
have other sexually transmitted diseases.  In other words, 
the examiner indicated that in light of the multiple other 
risk factors, including drug use, a possible family history, 
unprotected sex after service, a tattoo and body piercing, it 
would be speculative to indicate the high risk sexual 
activity during service was the cause for the hepatitis C.  

In short, for the Board to find that the hepatitis C was 
predominantly caused by service or inservice events would 
require speculation.  The law has recognized in this regard 
that service connection may not be based on resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993). 

There is also no evidence of continuity of symptomatology.  
While the May 2006 VA outpatient treatment record concluded 
the Veteran had hepatitis C of longstanding duration, the 
first evidence of treatment for hepatitis C after service is 
dated in January 2003, a period of approximately 32 years.  
While this record refers to an earlier 2001 diagnosis, even 
this date is nearly 30 years after the Veteran's separation 
from service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

While the Veteran is clearly of the opinion that he has 
hepatitis C that is related to service, as a layperson, he is 
not competent to offer an opinion that requires specialized 
training, such as the diagnosis or etiology of a medical 
disorder.  See Espiritu, 2 Vet. App. at 494.

Therefore the preponderance of the evidence is against the 
Veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for hepatitis C is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


